United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hamilton, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-695
Issued: May 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2015 appellant, through counsel, timely appealed the January 2, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $3,052.12 for the period February 4, 2012 through June 28, 2013; and (2) whether
OWCP properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On December 29, 2000 appellant, then a 43-year-old city carrier, injured her left knee
when she stooped down to pick up a letter. OWCP accepted the claim for left knee strain, left
1

5 U.S.C. §§ 8101-8193 (2006).

chondromalacia patellae, and left meniscus tear. Additionally, it authorized two left knee
arthroscopic procedures performed on April 20, 2001 and January 3, 2006. Appellant received
compensation for various periods of intermittent wage loss and temporary total disability. She
also received two schedule awards totaling four percent impairment of the left lower extremity.
In November 2011, appellant’s treating physician recommended a left total knee
arthroplasty. On January 19, 2012 appellant’s physician modified appellant’s work restrictions.2
Appellant had been working full time, limited duty. However, with respect to the January 19,
2012 work restrictions, the employing establishment could no longer accommodate her on a fulltime basis. Appellant subsequently filed a recurrence claim (Form CA-2a) and a claim for
compensation (Form CA-7) for lost wages beginning February 4, 2012. On both forms she
indicated that she had a dependent. The February 10, 2012 CA-7 form specifically identified her
7-year-old grandson as a dependent. Appellant’s daughter had passed away, and effective
December 20, 2011, the court appointed appellant guardian of her grandson. For wage-loss
compensation beginning February 4, 2012, OWCP paid her at the augmented rate (¾) based on
her dependent grandson.
On April 2, 2012 OWCP expanded appellant’s claim to include aggravation of localized
primary arthritis - left lower leg. After further development, it authorized a left total knee
arthroplasty, which was performed on August 13, 2012. Following surgery, OWCP paid
appellant wage-loss compensation for temporary total disability and placed her on the periodic
compensation rolls.
On January 25, 2013 appellant returned to work in a full-time, limited-duty capacity. At
that time, OWCP removed her from the periodic rolls. Thereafter, appellant submitted numerous
CA-7 forms for intermittent wage loss due to attendance at various medical appointments. She
continued to claim her grandson as a dependent and OWCP continued to pay her wage-loss
compensation at the augmented rate (¾).
On January 27, 2014 OWCP issued a preliminary finding of overpayment in the amount
of $3,052.12 for the period February 4, 2012 through June 28, 2013. It explained that appellant’s
grandson did not qualify as a dependent, and she was not therefore entitled to receive wage-loss
compensation at the augmented rate (¾). OWCP further explained that appellant was not at fault
in creating the overpayment.
Appellant requested a prerecoupment hearing, which was held on October 17, 2014. She
argued that as her grandson’s court-appointed legal guardian, she should be entitled to claim him
as a dependent under FECA. Appellant indicated that her net bi-weekly pay was between
$1,100.00 and $1,150.00.3 She also received $721.00 per month in supplemental security
2

Appellant was previously able to walk her route up to four hours per day and she could lift 30 pounds. As of
January 19, 2012, her restrictions included no walking greater than 10 minutes at a time, no standing greater than
15 minutes at a time, and no lifting greater than 15 pounds.
3

The latest pay rate information from April 3, 2012 indicates that appellant’s annual salary was $56,508.00 as of
January 19, 2012 (date of recurrence). OWCP calculated her wage-loss compensation based on a weekly pay rate of
$1,086.69.

2

income (SSI) benefits on behalf of her grandson.4 Appellant submitted an overpayment recovery
questionnaire (Form OWCP-20), wherein she reported total monthly expenses of $2,570.24.5
She also reported total liquid assets of $16.00. Post-hearing appellant submitted financial
records regarding her 1st and 2nd mortgages, insurance premiums (automobile/life/home), utilities
(gas, electric, water/refuse/sewage, cable/Internet and cellular service), lawn care expenses,
childcare expenses, automobile repairs, credit card debt (Macy’s, JCPenney, Victoria’s Secret,
CareCredit and CapitalOne), and an unspecified loan from Midwest BankCentre. She also
provided a copy of her savings account statement for the period June 16 through
September 15, 2014.
By decision dated January 2, 2015, the hearing representative determined that appellant
received an overpayment of $3,052.12 for the period February 4, 2012 through June 28, 2013.
She found that appellant’s minor grandson did not qualify as a dependent under 20 C.F.R.
§ 10.405. Consequently, appellant was not entitled to receive wage-loss compensation at the
augment rate (¾) for the above-noted period. The hearing representative also found that
appellant was not at fault in creating the overpayment. As to the issue of waiver, the hearing
representative determined that appellant’s monthly income exceeded her monthly expenses by
approximately $400.00, and therefore she had a monthly surplus sufficient to warrant repayment
of the $3,052.12 debt.6
LEGAL PRECEDENT -- ISSUE 1
Wage-loss compensation for total disability is computed based on the employee’s
effective pay rate and whether he or she has any eligible dependents.7 Depending on whether the
employee has at least one eligible dependent, wage-loss compensation will be paid at either ⅔ or
¾ of the effective pay rate.8 For purposes of entitlement to augmented disability compensation, a
dependent includes: (1) a wife or husband; (2) an unmarried child under 18 years of age; (3) an
unmarried child over 18 who is incapable of self-support; (4) a student, until he/she reaches
23 years of age or completes four years of school beyond the high school level; and (5) a wholly
dependent parent.9

4

Appellant indicated that her grandson’s SSI benefits were for speech and learning disabilities, which his mother
applied for prior to her death.
5

Appellant reported two mortgages totaling $722.62 each month. Her monthly food expense was $400.00 and
clothing was $100.00. Appellant’s utilities totaled $702.00 a month, and she reported “Other” unspecified monthly
expenses of $250.00. She also reported other debts totaling $8,912.00, with combined monthly installment
payments of $395.62.
6

The hearing representative advised that appellant was capable of repaying the debt in monthly installments
of $100.00.
7

See 5 U.S.C. §§ 8105(a), 8110, 8112 and 8114; 20 C.F.R. §§ 10.5(s) and 10.401(b) (2014).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.12 (February 2013).

9

5 U.S.C. § 8110(a); 20 C.F.R. § 10.405(a).

3

ANALYSIS -- ISSUE 1
Appellant is the court-appointed guardian of her grandson. However, a grandchild is not
considered an eligible dependent for purposes of augmented compensation with respect to
disability and/or impairment. While a dependent grandchild is recognized under certain
circumstances with respect to FECA death benefits,10 that is not the case with respect to
compensation for disability and/or impairment.11 As appellant did not identify any eligible
dependents, she was entitled to wage-loss compensation at the basic rate (⅔) rather than the
augmented rate (¾).
For the period February 4, 2012 through June 28, 2013, OWCP’s records reflect that
appellant received net compensation of $27,079.52 based on the augmented rate (¾). It
recalculated her entitlement to disability compensation under the basic rate (⅔) and found that
she should have only received $24,027.40, which represented an overpayment of $3,052.12.
The record establishes that appellant received an overpayment of $3,052.12 for the period
February 4, 2012 through June 28, 2013. Appellant’s grandson is not an eligible dependent for
purpose of determining entitlement to augmented (¾) disability compensation. Although
appellant has legal guardianship over her grandson, this does not qualify the child as a dependent
if appellant has not legally adopted him.12 Accordingly, the Board affirms OWCP’s findings
with respect to the fact and amount of overpayment. The Board also affirms OWCP’s
determination that appellant was without fault in either creating or accepting the overpayment.
LEGAL PRECEDENT -- ISSUE 2
An individual who is without fault in creating or accepting an overpayment is nonetheless
subject to recovery of the overpayment unless adjustment or recovery would defeat the purpose
of FECA or would be against equity and good conscience.13 Recovery of an overpayment will
defeat the purpose of FECA if such recovery would cause hardship to a current or former
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
his or her current income, including compensation benefits, to meet current ordinary and
necessary living expenses, and the beneficiary’s assets do not exceed a specified amount as
determined by OWCP.14 Additionally, recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt or when an individual, in reliance on
10

See 20 C.F.R. § 10.410(f) and (g).

11

Supra note 9.

12

See C.P., Docket 13-1058 (issued October 21, 2013); H.R., Docket No. 12-448 (issued July 12, 2012); M.G.,
Docket No. 09-1511 (issued March 24, 2010); P.D., Docket No. 09-1007 (issued February 17, 2010).
13

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

14

20 C.F.R. § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (June 2009).

4

such payment or on notice that such payments would be made, relinquished a valuable right or
changed her position for the worse.15
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP.16 This information is necessary for
determining whether a waiver of recovery of the overpayment is warranted.17 The information is
also used to determine an appropriate repayment schedule, if necessary.18 Failure to submit the
requested information within 30 days of the request shall result in denial of waiver.19
ANALYSIS -- ISSUE 2
Appellant requested waiver of recovery of the $3,052.12 overpayment. She submitted an
overpayment recovery questionnaire OWCP-20 form and provided documentation regarding her
assets and various expenses. At the October 17, 2014 prerecoupment hearing, appellant
determined that her net bi-weekly pay was between $1,100.00 and $1,150.00. She also reported
receiving monthly SSI benefits of $721.00. The hearing representative found that appellant had
monthly income of approximately $3,000.00. Her OWCP-20 form revealed monthly
expenditures totaling $2,570.24.20 According to the hearing representative, appellant’s reported
expenses were supported by the financial documentation and appeared reasonable concerning
gasoline, utilities, insurance, food, and clothing.
Based on the information of record, appellant’s monthly income exceeds her monthly
expenses by approximately $400.00. An individual is deemed to need substantially all of her
current income to meet current ordinary and necessary living expenses if monthly income does
not exceed monthly expenses by more than $50.00.21 Because appellant has a monthly surplus
of approximately $400.00, recovery of the overpayment would not defeat the purpose of FECA
and22 would not be against equity and good conscience. The record does not support that
appellant would experience severe financial hardship in attempting to repay the debt.23
Accordingly, the Board finds that OWCP properly denied waiver of recovery of the
overpayment.

15

Id. at § 10.437(a), (b).

16

Id. at § 10.438(a).

17
18

Id.
Id.

19

Id. at § 10.438(b).

20

See supra note 5.

21

Federal (FECA) Procedure Manual, supra note 14.

22

20 C.F.R. § 10.436(a).

23

Id. at § 10.437(a). Moreover, there is no evidence of detrimental reliance. Id. at § 10.437(b).

5

CONCLUSION
Appellant received an overpayment of $3,052.12 for the period February 4, 2012 through
June 28, 2013. Although she was not at fault in creating the overpayment, she is not entitled to
waiver of recovery.
ORDER
IT IS HEREBY ORDERED THAT the January 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 26, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

